DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on February 24, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of U.S. 10,159,526  and any patent granted on U.S. App No. 14/824,673 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions
Claims 1, 3-13, 15-17, 19, and 20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 17, 19, and 20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on October 25, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the following examiner’s amendment was given in an interview with Paul Mazzola on May 13, 2022.  The application has been amended as follows:
Claim 1 has been replaced with the following: ‘An assembly for radiofrequency ablation of tissue, said assembly comprising: a cannula comprising: a cannula hub comprising indicia; a cannula body comprising a cannula proximal section including a cannula proximal end coupled to said cannula hub, a cannula distal section including a cannula distal end opposite said cannula proximal end with said cannula distal section comprising electrically conductive material for ablating the tissue, a cannula bend between said cannula proximal and distal sections and defining an inner side of said cannula body in a direction of said cannula bend and an outer side of said cannula body opposite said inner side, a lumen extending between said cannula proximal and distal ends, and a side opening in communication with said lumen and radially disposed on said outer side of said cannula body and axially disposed on said cannula bend; an electrode comprising: an electrode hub comprising a first indicia and a second indicia; and an electrode body comprising an electrode body proximal section including an electrode body proximal end, an electrode body distal section including an electrode body distal end opposite said electrode body proximal end, and an electrode body bend located between said electrode body proximal and distal ends, wherein said electrode body is coupled to said electrode hub and dimensioned to be inserted within said lumen of said cannula body in a first rotational orientation in which said first indicia on said electrode hub is in registration with said indicia on said cannula hub, said electrode body bend is in a same orientation as said cannula bend, and said electrode body distal section of said electrode body is seated within said cannula distal section, and further insertable within said lumen of said cannula body in a second rotational orientation in which said second indicia on said electrode hub is in registration with said indicia on said cannula hub, said electrode body bend is out of orientation with said cannula bend, and said electrode body distal section extends through said side opening of said cannula body.’
Claims 2 and 14 have been cancelled.
Claim 5 has been amended to depend from claim 1.
In claim 12, line 2, “an inner” has been replaced with -said inner-.
Claim 13 has been replaced with the following: ‘An assembly for radiofrequency ablation of tissue, said assembly comprising: a cannula comprising: a cannula hub comprising indicia; a cannula body comprising a cannula proximal section including a cannula proximal end coupled to said cannula hub, a cannula distal section including a cannula distal end opposite said cannula proximal end with said cannula distal section comprising electrically conductive material for the ablation of the tissue, a cannula bend between said cannula proximal and distal sections and defining an inner side of said cannula body in a direction of said cannula bend and an outer side of said cannula body opposite said inner side, wherein said indicia of said cannula hub indicative of an orientation of said cannula distal section relative to said cannula proximal section from said cannula bend, a lumen extending between said cannula proximal and distal ends, and a side opening in communication with said lumen and radially disposed on said outer side of said cannula body and axially disposed on said cannula bend; an electrode comprising: an electrode hub comprising a first indicia and a second indicia; and an electrode body coupled to said electrode hub and dimensioned to be inserted and seated within said lumen of said cannula body with said electrode body comprising an electrode body proximal section including an electrode body proximal end, an electrode body distal section including an electrode body distal end opposite said electrode body proximal end, and an electrode body bend located between said electrode body proximal and distal sections, wherein said first and second indicia of said electrode hub are indicative of an orientation of said electrode body distal section relative to said electrode body proximal section from said electrode body bend, wherein said indicia of said cannula hub and said first and second indicia of said electrode hub are arranged such that, when said first indicia of said electrode hub is placed in registration with said indicia of said cannula hub as said electrode body is being inserted within said lumen of said cannula body, said electrode body bend is in a same orientation as said cannula bend and said electrode body distal section extends past said side opening of said cannula body to be seated within said lumen of said cannula distal section, and further arranged such that, when said second indicia of said electrode hub is placed in registration with said indicia of said cannula hub as said electrode body is being inserted within said lumen of said cannula body, said electrode body bend is out of orientation with said cannula bend and said electrode body distal section extends through side opening of said cannula body.’
Claims 15 and 16 have been amended to depend from claim 13.
Claim 17 has been replaced with the following: ‘A method of performing radiofrequency ablation of tissue with a source of radiofrequency energy and an assembly, the assembly including a flexible stylet, a cannula having cannula hub including indicia and a cannula body coupled to the cannula hub and defining a lumen and a side opening in communication with said lumen and radially disposed on an outer side of a cannula bend, wherein the cannula bend defines an inner side of said cannula body in a direction of said cannula bend, the outer side of the cannula bend is disposed opposite the inner side, and the side opening is proximal to a cannula distal section including electrically conductive material for ablating the tissue, and an electrode having an electrode hub including a first indicia, a second indicia, and an electrode body coupled to the electrode hub and including an electrode bend proximal to an electrode distal section including electrically conductive material for ablating the tissue, said method comprising the steps of: directing the cannula body with the flexible stylet seated in the lumen of the cannula body through overlying skin such that the cannula distal section is positioned adjacent the tissue; removing the flexible stylet from the lumen of the cannula body; inserting the electrode into the lumen of the cannula body with the electrode distal section positioned proximal to the side opening of the cannula body; orienting the electrode body relative to the cannula body to place the second indicia of the electrode hub in registration with the indicia of the cannula hub such that the electrode bend is out of orientation with the cannula bend; advancing the electrode relative to the cannula body such that the electrode distal section extends through the side opening of the cannula body; operating the source of radiofrequency energy with the assembly in a dual active tip mode in which the electrode distal section is extending through the side opening and the radiofrequency energy is provided to the electrically conductive material of each of the cannula distal section and the electrode distal section to ablate the tissue; after the step of advancing, at least partially withdrawing the electrode body relative to the cannula body to position the electrode distal section proximal to the side opening of the cannula body; reorienting the electrode body relative to the cannula body to place the first indicia of the electrode hub in registration with the indicia of the cannula hub such that the electrode bend is in a same orientation as the cannula bend; and advancing the electrode body relative to the cannula body such that the electrode distal section extends past the side opening of the cannula body to be seated within the cannula distal section.’
Claim 19 has been replaced with the following: ‘The method of claim 17, further comprising operating the source of radiofrequency energy with the assembly in a single active tip mode in which the electrode distal section is seated within the cannula distal section and the radiofrequency energy is provided between the electrically conductive material of each of the cannula distal section and the electrode distal section to ablate the tissue.’

Allowable Subject Matter
Claims 1, 3-13, 15-17, 19, and 20 are allowed.  The following is an examiner's statement of reasons for allowance: the prior art of record fails to teach “an assembly for radiofrequency ablation of tissue, said assembly comprising: a cannula comprising: a cannula hub comprising indicia; a cannula body comprising a cannula proximal section including a cannula proximal end coupled to said cannula hub, a cannula distal section including a cannula distal end opposite said cannula proximal end with said cannula distal section comprising electrically conductive material for ablating the tissue, a cannula bend between said cannula proximal and distal sections and defining an inner side of said cannula body in a direction of said cannula bend and an outer side of said cannula body opposite said inner side, a lumen extending between said cannula proximal and distal ends, and a side opening in communication with said lumen and radially disposed on said outer side of said cannula body and axially disposed on said cannula bend; an electrode comprising: an electrode hub comprising a first indicia and a second indicia; and an electrode body comprising an electrode body proximal section including an electrode body proximal end, an electrode body distal section including an electrode body distal end opposite said electrode body proximal end, and an electrode body bend located between said electrode body proximal and distal ends, wherein said electrode body is coupled to said electrode hub and dimensioned to be inserted within said lumen of said cannula body in a first rotational orientation in which said first indicia on said electrode hub is in registration with said indicia on said cannula hub, said electrode body bend is in a same orientation as said cannula bend, and said electrode body distal section of said electrode body is seated within said cannula distal section, and further insertable within said lumen of said cannula body in a second rotational orientation in which said second indicia on said electrode hub is in registration with said indicia on said cannula hub, said electrode body bend is out of orientation with said cannula bend, and said electrode body distal section extends through said side opening of said cannula body,” along with a corresponding procedure, in the context of the claim as a whole.
The most pertinent prior art references of record are U.S. 2006/0084965 and U.S. 2005/0277918, along with U.S. 5,213,578, which all disclose a procedure/system comprising some of the claimed limitations.  However, these references all fail to explicitly disclose the specifically-claimed relationship between the ‘cannula body’ and the ‘electrode body,’ especially regarding their corresponding ‘bends’ and the specifically-claimed ‘cannula side opening’.  No other prior art references were found that would overcome the deficiencies of these references.  Therefore, Examiner asserts that there is no motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto.	
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794